Case 1:19-cv-02584-DLI-SMG Document 9 Filed 10/15/19 Page 1 of 2 PageID #: 39



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                             October 15, 2019
Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201                    Re:     1:19-cv-02584-DLI-SMG
                                              Louis v. Nature's Path Foods USA Inc.
Dear Magistrate Judge Gold:

       This office represents the plaintiff. In accordance with your Honor’s Individual Practices,
1D, plaintiff, on consent of defendant, requests an adjournment or extension of time for the initial
conference.

        At the initial conference held before your Honor on September 23, 2019, the Court
prudently decided to trim certain claims from plaintiff’s complaint. The Court further instructed
plaintiff to advise it within seven (7) days whether it would be dismissing the express warranty
claims prior to defendant’s motion to dismiss.

        The original date of the conference and/or deadline was October 17, 2019 which was re-
scheduled by the Court to October 23, 2019 at 11:00 AM. There have been no previous requests
for adjournment of the initial conference. Defendant consents to this request. The reason for this
adjournment request is because the parties are close to finalizing a resolution of this action which
would make it unnecessary to utilize the Court’s resources. It is expected a resolution will be
completed no later than October 31, 2019. A suggested adjournment date for the initial conference
is November 20, 2019 at 11:00 AM. The requested adjournment does not affect any other
scheduled dates. Thank you for your attention to this matter.

                                                             Respectfully submitted,

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan




                                                 1
Case 1:19-cv-02584-DLI-SMG Document 9 Filed 10/15/19 Page 2 of 2 PageID #: 40




                                     Certificate of Service

I certify that on October 15, 2019, I served the foregoing by the method below to the persons or
entities indicated, at their last known address of record (blank where not applicable).

                                          CM/ECF          First-Class Mail          Email
 Defendants’ Counsel                         ☒                     ☐                 ☐


                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan
